DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-5 and 15 in the reply filed on 11/09/2021 is acknowledged.  The traversal is on the ground that search for the composite materials of claims 1-5 and 15 would necessarily result in search for any methods of producing or using such composite materials in the non-elected claims.  This is not found persuasive. 
Applicant asserts the search for all three groups would be co-extensive would involve such interrelated art that search and examination for all groups can be made without undue burden on the Examiner. The Examiner notes that the instant application is a national stage application submitted under 35 U.S.C. 371 and is subject to the unity of invention practice in accordance with 37 CFR 1.475 and 1.499 and not restriction practice pursuant to 37 CFR 1.141-1.46. See MPEP 1893.03(d). 
The requirement is still deemed proper and is therefore made FINAL.

    
Abstract
Applicant is reminded of the proper language for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to for using a phrase which can be implied, “[t]he invention relates to”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3, 4, and 15 objected to because of the following informalities: 
In claims 3, 4, and 15, the language of “weight percent noble metals” is suggested to read “weight percent of the noble metals” to improve clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear if the preferred feature of “in particular with the FAST method” is a required limitation of the claim or if claim scope is only limited by the broad limitation “can be produced by sintering.” See MPEP 2173.05(d). For examination purposes, the claim will be interpreted as meaning the composite material of claim 1, which can be produced by sintering. 
Claim 5 recites the limitation "the FAST method".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ogden et al. (US 3049753, hereinafter referred to as "Ogden").
Regarding claims 1-5 and 15, Ogden teaches a sintered metal compact containing a finely powdered carbide of tungsten mixed with a finely powder platinum group metal (Col. 2, lines 11-15), and further teaches a suitable metal composition being 5% platinum and remainder of tungsten carbide (Col. 2, lines 36-40): 
Element
Instant claims 
Ogden suitable composition
Relationship
WC
80-98 wt% (claims 1-3)
95% WC
Falls within

85-98 wt% (claim 4)



92-95 wt% (claim 15)


Au, Pd, and/or Pt
2-20 wt% (claims 1, 3)
5% Pt
Falls within

2-15 wt% (claim 4)



5-8 wt% (claim 15)


Pd and/or Pt
2-20 wt% (claim 2)

Falls within
Other
<3 at% (claims 3-4, 15)
-
Falls within (0%)



Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by British Thomson-Houston CO., Ltd (GB538721A, hereinafter referred to as "Thomson-Houston").
Regarding claims 1, 2, and 5, Thomson-Houston teaches a hard sintered anti-corrosive alloy (claim 1) comprising 90 wt% tungsten carbide bonded with 10 wt% silver and palladium in equal weights (claim 6), or implicitly, 5 wt% Pd. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over British Thomson-Houston CO., Ltd (GB538721A, hereinafter referred to as "Thomson-Houston") as applied to claim 1 above.
Regarding claims 3 and 4, Thomson-Houston teaches that a solid solution of gold and palladium can be used in the alloy instead of silver and palladium to effectively improve partial fusion of the platinum group metal during sintering (Pg. 1, lines 30-53), such that producing a sintered alloy with 90 wt% WC and 10 wt% Au and Pd in equal weights would have been obvious to one of ordinary skill in the art. 
claim 15, the 90 wt% WC and 10 wt% Au + Pd composite suggested in Thomson-Houston (Pg. 1, lines 30-53), is seen to render obvious the instant composite material of 92-95 wt% WC and 5-8 wt% noble metals in close amounts. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the amounts of WC and Au + Pd in the alloy of Thomson-Houston are so close to the instant WC and noble metal ranges, one skilled in the art would have expected similar properties to result. See MPEP 2144.05(I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736